Citation Nr: 0000194	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-07 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES


1.  Entitlement to service connection for a lung or 
respiratory disorder, claimed as due to exposure to mustard 
gas.  

2. Entitlement to service connection for a sinus disorder.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the RO.  



FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran has a current lung or respiratory disability due to 
claimed mustard gas, or other chemical exposure, or other 
disease or injury which was incurred in or aggravated by 
service.  

2. No competent evidence has been submitted to show that the 
veteran has a current sinus disability due to disease or 
injury which was incurred in or aggravated by service.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for a lung or respiratory 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.316 (1999).  

2.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for a sinus disorder.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (the "Court") has further defined a well-grounded 
claim as a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  It has also held that where a 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making it.  
King v. Brown, 5 Vet. App. 19 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, service connection may be established on a 
presumptive basis for certain conditions (including chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung cancer (except 
mesothelioma), squamous cell carcinoma, or a chronic form of 
laryngitis, bronchitis, emphysema, asthma or chronic 
obstructive pulmonary disease or acute nonlymphocytic 
leukemia) if, during active military service, the veteran had 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
and subsequently develops the condition.  38 C.F.R. § 3.316.  


I.  Lung or Respiratory Disorder

The record included a December 1996 letter from the National 
Personnel Records Center (NPRC) which stated that the 
veteran's service medical records were not available and 
might have been destroyed during the July 1973 fire at that 
facility.  The letter also indicated that the veteran's 
service medical records were unable to be reconstructed from 
alternate sources.  However, the veteran submitted a copy of 
a March 1954 certificate verifying that he completed the 
"Sixteenth Chemical Supply Course."  

The first evidence in the record of a lung or respiratory 
disorder is the veteran's January 1997 application for 
compensation and pension in which he stated that he had 
suffered permanent chest congestion possibly due to exposure 
to chemicals.  In an additional January 1997 statement, the 
veteran noted that he had been exposed to mustard gas, nerve 
gas and various chemicals and that he had been involved with 
these on a daily basis as part of his unit duties with the 
"61st Chemical Depot."  

A February 1997 letter from the U.S. Army Office of the 
Deputy Chief of Staff of Regulatory Compliance and Quality 
Use Review and Regulatory Affairs Division to the RO stated 
that the organization had no information regarding the 
veteran's mustard gas training or occupational exposure.  The 
letter also stated that if the veteran had been exposed 
during training that the U.S. Army Chemical and Biological 
Defense Command might have relevant records.  

A March 1997 letter from the U.S. Army Medical Research 
Institute of Chemical Defense, Research Operation Division, 
stated that the agency only maintained records of the 
chemical exposure of research volunteers and that it did not 
possess any information regarding the veteran.  

In a May 1997 written statement, the veteran noted that, 
during the "Chemical Supply Course," he had been instructed 
how to handle various chemicals and that, as part of the 
course, he had been purposely exposed to these chemicals.  
The veteran stated that, during the training exposure, these 
chemicals had been both sprayed and dropped in liquid form 
from airplanes and helicopters.  The veteran described that 
the chemicals "drop[ped] off the trees as if it were rain."  

A September 1997 report of VA trachea and bronchi examination 
noted that the veteran had sinus tenderness over the 
veteran's left maxillary sinus and that his dentition 
appeared normal.  The report also noted "cobblestone 
appearing mucosa and posterior oropharynx."  Furthermore, 
the report listed the condition of the veteran's lungs as 
normal.  The report listed an impression of "[p]robable 
allergic rhinitis with throat and vocal irritation."  

During an August 1998 RO hearing, the veteran testified that 
he had not had a respiratory disability prior to service and 
that, during his service training to become a chemical supply 
specialist, he was exposed to tear gas, small amounts of 
mustard gas, to demonstrate blistering, and possibly 
radiation.  The veteran testified that he was also exposed to 
tear gas and various chemicals after being assigned to the 
61st Chemical Company at Fort Bragg, North Carolina.  He also 
stated that, after exposure at Fort Bragg, he began to 
develop chest congestion, which had continued since the 
exposure.  

A September 1998 response to the RO from NPRC included unit 
reports from the 61st  Chemical Company, which indicated that 
the veteran was assigned to the unit from April 1954 to 
October 1955.  

Except for the veteran's own contentions, there has been no 
attribution of any current disability manifested by a lung or 
respiratory disorder to claimed exposure to various 
chemicals, including mustard gas, or his period of service.  
Indeed, the September 1997 VA examination reported the 
condition of the veteran's lungs as normal and noted an 
impression of "[p]robable allergic rhinitis with throat and 
vocal irritation."  While the veteran is certainly capable 
of providing evidence of symptomatology, a layperson does not 
have the necessary expertise for opining on matters requiring 
medical knowledge, such as questions of medical diagnosis or 
involving the etiology of a claimed disorder.  See Robinette 
v. Brown, 8 Vet.App. 69, 74 (1995); Heuer v. Brown, 7 
Vet.App. 379, 384 (1995); Espiritu v. Derwinski, 2 Vet.App. 
492, 494 (1992); see also Harvey v. Brown, 6 Vet.App. 390, 
393-94 (1994).  

Additionally, even assuming that the veteran was exposed to 
mustard gas and various chemicals, there is no medical 
evidence indicating that he currently is suffering from a 
chronic disorder which VA has recognized for the purpose of 
presumptive service connection on the basis of mustard gas 
exposure.  38 C.F.R. § 3.316.  

Although the veteran argues that he has a current lung or 
respiratory disability as the result of in-service exposure 
to mustard gas and various chemicals, the record contains no 
medical evidence to support his lay assertions.  Indeed, 
although the veteran left active duty in October 1955, the 
record contains no evidence regarding a lung or respiratory 
disorder until the January 1996 claim for VA benefits.  As 
noted hereinabove, where a determinative issue involves a 
question of medical diagnosis or causation, competent 
evidence is required to render the claim plausible.  See 
Grottveit v. Brown, 5 Vet. App. at 93.  As a lay person, the 
veteran is not competent to make such a determination.  See 
Espiritu v. Brown, 2 Vet. App. 492 (1992).  

In the absence of any medical evidence attributing any lung 
or respiratory disability to mustard gas exposure or any 
other incident of service, the Board must conclude that the 
veteran has failed to meet his initial burden of producing 
evidence of a well-grounded claim of service connection for a 
lung or respiratory disorder.  

Because the veteran has not submitted competent evidence to 
establish a nexus between any current lung or respiratory 
disability and mustard gas, or other in-service chemical 
exposure, or other injury or disease which was incurred in or 
aggravated by service, the Board finds the claim of service 
connection for the claimed lung or respiratory disorder to be 
not well grounded.  See Caluza v. Brown, 7. Vet. App. at 506.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that his claimed lung or 
respiratory disorder is related to in-service mustard gas or 
other chemical exposure, or any disease or injury which was 
incurred in or aggravated by service.  By this decision, the 
Board is informing the veteran of the evidence necessary to 
make his claim as set forth hereinabove well grounded.  


II.  Sinus Disorder

In the veteran's January 1997application for VA benefits, the 
veteran stated that he had a sinus disorder due to in-service 
treatment of his teeth.  In an attached statement, the 
veteran stated that, after some teeth had been extracted, he 
was told that a hole had been created in a sinus cavity.  The 
veteran also stated that, after the extraction, he had 
experienced difficulties with his sinuses which continued 
after service and appeared to be worsening.  

A March 1997 VA report of nose and sinus examination noted 
that the veteran's external nose, nasal vestibules, nasal 
cavities, floor of the nose and meatus turbinates appeared 
normal.  The report also noted that the mouth did "not 
reveal any evidence of oroantral fistula."  Additionally, 
the report noted an impression of pain in the left side of 
the veteran's face and "drainage of uncertain etiology."  
Furthermore, the report noted an impression of possible left 
maxillary sinus disease, pending the results of a "CT" 
evaluation.  A March 1997 VA report of a "CT" evaluation of 
the veteran's sinuses noted that the frontal sinuses, 
maxillary sinus and sphenoid sinuses were normal.  The report 
also noted partial opacification of some ethmoid air cells 
and a slight nasal septal deviation to the left.  

At the August 1998 RO hearing, the veteran testified that his 
left "eyetooth" had been extracted in 1954 while at Fort 
McClellan, Alabama.  The veteran also stated that the root of 
the tooth had been connected to a sinus cavity and that the 
extraction created a whole leading to the sinus cavity.  He 
stated that the whole in his sinus cavity had never healed or 
closed and that he has had symptoms of burning, stinging, 
bleeding, a sore throat and drainage on the left side since 
service.  

The Board observes that, for the purposes of determining the 
well groundedness of the veteran's claim, the record may be 
read to establish that the veteran has a current disability.  
Similarly, for the purposes of determining if the veteran's 
claim is well grounded, the veteran is competent to note that 
he experienced sinus pain while in service.  However, the 
record contains no medical evidence establishing a nexus 
between any current sinus disability and any injury or 
disease which was incurred in or aggravated by service.  

Although the veteran argues that he has a current sinus 
disorder as the result of an in-service tooth extraction in 
1954, the record contains no medical evidence to support his 
lay assertions.  Indeed, although the veteran left active 
duty in October 1955, the record contains no evidence 
regarding a sinus disorder until the January 1997 claim for 
VA benefits.  As noted hereinabove, where a determinative 
issue involves a question of medical diagnosis or causation, 
competent evidence is required to render the claim plausible.  
See Grottveit v. Brown, 5 Vet. App. at 93.  As a lay person, 
the veteran is not competent to make such a determination.  
See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

Because the veteran has not submitted competent evidence to 
establish a nexus between a claimed current sinus disorder 
and any injury or disease incurred in or aggravated by 
service, the Board finds the claim of service connection for 
the alleged sinus disorder to be not well grounded.  See 
Caluza v. Brown, 7. Vet. App. at 506.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that his left foot disability 
is related to any disease or injury which was incurred in or 
aggravated by service.  By this decision, the Board is 
informing the veteran of the evidence necessary to make his 
claim as set forth hereinabove well grounded.  



ORDER

As the claim of service connection for a lung or respiratory 
disorder is not well grounded, the appeal is denied.  

As the claim of service connection for a sinus disorder is 
not well grounded, the appeal is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

